DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11 March 2020 and 17 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the mixing fluid” in line 2 and claim 10 recites the limitation "the pipe" in line 3.  There is insufficient antecedent basis for these limitations in the claims.
Claims 8-9 and 11-17 are rejected based upon their dependence from claims 7 and 10.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent 4,416,610) in view of Nilsen (U.S. Patent Publication 2003/0155436).
Regarding claim 1, Gallagher discloses a multi-fluid injection mixer (FIG. 1) for injecting a liquid into a gas stream, the multi-fluid injection mixer comprising:
a body 1/6 having an interior surface that defines an internal channel 2, the internal channel comprising:

a divergent portion comprising:
a divergent frustoconical portion (6 from 21-35) extending from an upstream end (at 8) to a downstream end (at 35); and
an annular, concave curved portion 20 extending from the downstream end of the convergent frustoconical portion to the upstream end of the divergent frustoconical portion (FIG. 1, 3; Col. 3 ln 10-61).
	Gallagher is silent regarding where the downstream end of the convergent frustoconical portion defines a first inside diameter of the internal channel and the upstream end of the divergent frustoconical portion defines a second inside diameter of the internal channel; and where the first inside diameter is smaller than the second inside diameter.
However, Nilsen teaches an injection mixer comprising:
a convergent frustoconical portion 5;
a divergent frustoconical portion 15; and
where the downstream end (at 17 in FIG. 1) of the convergent frustoconical portion defines a first inside diameter 17 of the internal channel and the upstream end (at 18 in FIG. 1) of the divergent frustoconical portion defines a second inside diameter 18 of the internal channel; and
where the first inside diameter is smaller than the second inside diameter (FIG. 1; Paragraph 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Gallagher by making the downstream end of the convergent frustoconical portion have a smaller diameter than the upstream end of the divergent frustoconical portion, as taught by Nilsen, for the purpose of assisting in mixing and breaking up larger droplets to achieve a homogenous mixture.

Gallagher further discloses the body defines a plurality of injection ports 21 spaced circumferentially in the convergent frustoconical portion (FIG. 1; Col. 3 ln 46-61).
Regarding claim 5, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Gallagher is silent regarding a shear edge defined by an acute angle in the body at the intersection of the downstream end of the convergent frustoconical portion and the annular concave curved portion.
However, Nilsen teaches a shear edge (bottom of 30 at 23d in FIG. 4) defined by an acute angle (the flow channel 23d creates an acute angle) in the body at the intersection of the downstream end of the convergent frustoconical portion 5 and the annular concave curved portion 23c.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Gallagher by modifying the secondary flow inlet by angling the bores 21 of Gallagher in a manner such as the passages 23d of Nilsen are angled, as taught by Nilsen, for the purpose of assisting in mixing and breaking up larger droplets to achieve a homogenous mixture.
Regarding claim 6, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 5.
Gallagher further discloses the divergent portion has a maximum transverse dimension at the divergent frustoconical portion and is configured to induce turbulent flow in a gas stream (FIG. 1).
Regarding claim 7, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 6.

Regarding claim 8, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 7.
Gallagher further discloses the annular, concave curved portion is configured to receive a residual droplet of the mixing fluid that is not entrained by the gas stream at the shear edge (FIG. 1).
Regarding claim 18, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Gallagher further discloses a method for mixing fluids, the method comprising:
receiving a first fluid in the multi-fluid injection mixer of claim 1;
communicating a first fluid through the convergent frustoconical portion;
injecting a second fluid into the convergent frustoconical portion, accelerating the first fluid, where the first fluid has a higher velocity than the second fluid such that the second fluid is broken up into droplets;
dispersing the droplets of the second fluid in the divergent portion; and
mixing the first fluid and the second fluid (FIG. 1; Clm 17, 18).
Regarding claim 20, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 18.
Gallagher further discloses injecting a second fluid comprises:
communicating the second fluid to a plurality of injection ports disposed around the convergent frustoconical portion;
introducing the second fluid into the inner channel;
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Nilsen, in further view of Garcia (U.S. Patent 6,623,154).
Regarding claim 3, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Gallagher further discloses the plurality of injection ports each has a first dimension in a circumferential direction (seen in FIG. 1, 5) and a second dimension in a longitudinal direction (seen in FIG. 1, 5) of the internal channel (FIG. 1, 5).
Gallagher is silent regarding the first dimension is larger than the second dimension.
However, Garcia teaches a plurality of injection ports 152 each has a first dimension in a circumferential direction (seen in FIG. 6A, the longer dimension of the oval shaped channel) and a second dimension in a longitudinal direction (seen in FIG. 6A, the shorter dimension of the oval shaped channel) of the internal channel, wherein the first dimension is larger than the second dimension (FIG. 6A; Col. 6 ln 2-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Gallagher by making the plurality of injection ports have a first dimension in a circumferential direction and a second dimension in a longitudinal direction of the internal channel wherein the first dimension is larger than the second dimension, as taught by Garcia, for the purpose of assisting in mixing of the fluids to achieve a homogenous mixture.

Gallagher further discloses the body comprises: an outer pipe 1 defining a channel 2; and
an insert 6 comprising the convergent frustoconical portion and the divergent portion, at least a portion of the insert is disposed within the channel of the outer pipe (FIG. 1).

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Garcia.
Regarding claim 10 Gallagher discloses a multi-fluid injection mixer (FIG. 1) for injecting a liquid into a gas stream, the multi-fluid injection mixer comprising:
a body 1/6 having an interior surface that defines an internal channel 2, the pipe comprising:
a convergent frustoconical portion (6 from 30-21) extending from an upstream end (at 8) to a downstream end (at 35); and
a divergent portion comprising:
a divergent frustoconical portion (6 from 21-35) extending from an upstream end (at 8) to a downstream end (at 35);
where the body defines a plurality of injection ports 21 spaced circumferentially in the convergent frustoconical portion, each of the injection ports extending through the interior surface of the body and having, at the interior surface:
a first dimension in a circumferential direction (seen in FIG. 1, 5); and
a second dimension in a longitudinal direction of the internal channel (seen in FIG. 1, 5)
(FIG. 1, 3; Col. 3 ln 10-61).
	Gallagher is silent regarding the first dimension is larger than the second dimension.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Gallagher by making the plurality of injection ports have a first dimension in a circumferential direction and a second dimension in a longitudinal direction of the internal channel wherein the first dimension is larger than the second dimension, as taught by Garcia, for the purpose of assisting in mixing of the fluids to achieve a homogenous mixture.
Regarding claim 11, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Gallagher further discloses the body comprises: an outer pipe 1 defining a channel 2; and
an insert 6 comprising the convergent frustoconical portion and the divergent portion, at least a portion of the insert is disposed within the channel of the outer pipe (FIG. 1).
Regarding claim 12, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Gallagher further discloses the divergent portion further comprises:
an annular, concave curved portion 20 disposed between the convergent frustoconical portion and the divergent frustoconical portion (FIG. 1).
Regarding claim 13, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.

Gallagher is silent regarding at the intersection of the downstream end of the convergent frustoconical portion and the annular concave curved portion.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to reposition the exit baffle element at the intersection of the downstream end of the convergent frustoconical portion and the annular concave curved portion, since it has been held that mere relocation of an element would not have modified the operation of the device, and for the purpose of breaking up any larger droplets immediately so as to not have them pass through the system at the larger droplet size and to assist in further mixing the fluids.
Regarding claim 14, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Gallagher further discloses there is a longitudinal distance between the plurality of injection ports and the shear edge (FIG. 1). 
Gallagher is silent regarding the distance between the plurality of injection ports and the shear edge is less than 5 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to position the repositioned exit baffle element, and therefore the shear edge, to less than 5 mm from the plurality of injection ports, since it has been held that mere relocation of an element would not have modified the operation of the device, and for the purpose of breaking up any larger droplets immediately so as to not have them pass through the system at the larger droplet size and to assist in further mixing the fluids.

Gallagher is silent regarding the first dimension is 2-15 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first dimension between 2-15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Furthermore, Applicant has not placed any criticality on the claimed range, as Paragraph 43 of the present disclosure discloses a lengthy list of possible dimensions for the first dimension. 
Regarding claim 17, Gallagher, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Gallagher further discloses a first pipe segment 14 coupled to an upstream end of the body;
a second pipe segment 5 coupled to a downstream end of the body; and
an injection assembly 22 in fluid communication with the plurality of injection ports (FIG. 1; Col. 3 ln 10-61).

Allowable Subject Matter
Claims 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious a curvature of the annular, concave curved portion is configured to induce back flow recirculation in the gas stream, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/ Examiner, Art Unit 3753                                                                                                                                                                                         

/Matthew W Jellett/Primary Examiner, Art Unit 3753